DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “obtaining a value indicative of received ultrasonic signals and determining a volume of gas bubbles in a fluid based on an average of a standard deviation determined based on the received ultrasonic signals and a time correlation determined based on the received ultrasonic signals” – which falls under the abstract idea judicial exception (more specifically, it is a “mental process” since the method of claims 15, 19, and 20 can be performed in the human mind, or by a human using a pen and paper) – see MPEP 2106.04(a)(2)(III).   This judicial exception is not integrated into a practical application because the claims do not tie the abstract idea to any particular technological environment or practical application (whereas, by contrast, claims 1 and 7 do).  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. 2012/0055239) in view of Wagner (U.S. Pub. 2002/0124661).

Regarding claims 1 and 7, Sinha discloses (Figs. 1-10) a computer-readable storage device 32 [0037] storing machine instructions [0037]-[0038] which, when executed by one or more central processing unit (CPU) cores (either the DSP 42, or the connected computer 44: [0037]-[0038]; re: claim 7 – the integrated circuit having the CPUs 32/42/44: [0037]-[0038]), causes the one or more CPU cores to:

compute a first value indicative of a time correlation (time, time of flight: [0040]) based on the received ultrasonic signals [0040];
determine a second value indicative of a volume of gas bubbles in the fluid (see the very end of par. [0011]) using the computed first value indicative of the time correlation (see pars. [0011] and [0067]).
Sinha does not disclose that the ultrasonic signals are reflected by a reflector.
Wagner discloses that the ultrasonic signals are reflected by a reflector 7 (see pars. [0049], [0059], [0066]; and Figs. 2-4).
Since the art recognizes that Wagner’s reflected ultrasonic signal is an equivalent of Sinha’s direct transmitter/receiver (see Wagner: [0002]), and known for the same purpose of measuring the flow and other properties of a fluid in a conduit via an ultrasonic signal, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sinha’s device so that the ultrasonic signals are reflected by a reflector, as taught by Wagner.  See MPEP 2144.06(II).

Regarding claims 5 and 13, Sinha discloses (Figs. 1-10) the gas bubbles comprise air bubbles [0055].

.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hurmuzlu et al. (U.S. Pub. 2009/0025460) in view of Wagner (U.S. Pub. 2002/0124661).

Regarding claims 1 and 7, Hurmuzlu discloses (Figs. 1-4) a computer-readable storage device storing machine instructions [0010] which, when executed by one or more central processing unit (CPU) cores [0010] (re: claim 7 – the integrated circuit having the CPUs: [0010]; see Fig. 1A), causes the one or more CPU cores to:
cause a first ultrasonic transducer 4 [0039] to generate ultrasonic signals into a fluid moving in a pipe [0041] (as shown in Fig. 1B) and the first or a second ultrasonic transducer to receive the ultrasonic signals from the fluid [0040];
compute a first value indicative of at least one of a standard deviation [0099] and a time correlation (amplitude depends on time: [0097]) based on the received ultrasonic signals [0097]-[0099];
determine a second value indicative of a volume of gas bubbles (gas bubble volume/GVF: [0012]/[0122]) in the fluid using the computed first value indicative of the at least one of the standard deviation and time correlation (see pars. [0097], [0099], [0103], and [0121]-[0122]).
Hurmuzlu does not disclose that the ultrasonic signals are reflected by a reflector.

Since the art recognizes that Wagner’s reflected ultrasonic signal is an equivalent of Hurmuzlu’s direct transmitter/receiver (see Wagner: [0002]), and known for the same purpose of measuring the flow and other properties of a fluid in a conduit via an ultrasonic signal, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hurmuzlu’s device so that the ultrasonic signals are reflected by a reflector, as taught by Wagner.  See MPEP 2144.06(II).

Claims 2-3, 8-9, and 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. 2012/0055239) in view of Hurmuzlu et al. (U.S. Pub. 2009/0025460).

Regarding claims 2-3 and 8-9, Sinha is applied as above, and discloses a value indicative of a time correlation (time, time of flight: [0040]).
Sinha does not disclose the machine instructions cause the one or more CPU cores to: compute the first value indicative of the standard deviation; and compute a third value indicative of the time correlation; and the machine instructions cause the one or more CPU cores to determine the second value using the computed first and third values.
Hurmuzlu discloses the machine instructions cause the one or more CPU cores [0010] to: compute the first value indicative of the standard deviation [0099] (and see Table 5, following par [0099]); and compute a third value indicative of the time correlation (see pars. [0056] and [0097]); and the machine instructions cause the one or more CPU cores to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sinha’s device/method so that the machine instructions cause the one or more CPU cores to: compute the first value indicative of the standard deviation; and compute a third value indicative of the time correlation; and the machine instructions cause the one or more CPU cores to determine the second value using the computed first and third values, as taught by Hurmuzlu.
Such a modification would be a combination of prior art elements according to known methods to yield predictable results, which is obvious.   See MPEP 2143(I)(A).

Regarding claims 11-12, Sinha is applied as above, but does not disclose a lookup table (LUT) configured to map at least one of standard deviation or correlation values with gas volume values; and the one or more CPU cores are configured to determine the second value using the LUT.
Hurmuzlu discloses a lookup table (LUT) configured to map at least one of standard deviation or correlation values with gas volume values (see Table 6 following par. [0100]); and the one or more CPU cores are configured to determine the second value using the LUT.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sinha’s device to include a lookup table (LUT) configured to map at least one of standard deviation or correlation values with gas volume 
Such a modification would be a combination of prior art elements according to known methods to yield predictable results, which is obvious.   See MPEP 2143(I)(A).

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot in view of the new grounds of rejection.
Applicant's arguments filed 01-19-2022 have been fully considered, and the examiner is persuaded regarding Applicant’s comments about how the mathematical concepts application of the Abstract Ideas 101 rejection does not apply to claim 15.
However, as amended, the examiner would argue that claim 15 is an example of the “mental processes” type of Abstract Idea since the method of claims 15, 19, and 20 can be performed in the human mind, or by a human using a pen and paper – see MPEP 2106.04(a)(2)(III).   This judicial exception is not integrated into a practical application because the claims do not tie the abstract idea to any particular technological environment or practical 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852